United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2652
                         ___________________________

                             Ruben Rodriguez-Nevarez

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: February 20, 2015
                               Filed: March 12, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Mexican citizen Ruben Rodriguez-Nevarez petitions for review of an order of
the Board of Immigration Appeals upholding an immigration judge’s order (1)
finding petitioner removable, due to his state conviction for a controlled substance
violation, and (2) pretermitting his applications for cancellation of removal and
discretionary waiver of inadmissibility, because of statutory ineligibility. Petitioner
argues that the Board of Immigration Appeals committed legal error, and violated his
due process rights, by pretermitting his applications for relief without reviewing his
claim regarding the retroactivity of amendments to the Immigration and Nationality
Act.

       Having carefully reviewed the record and the parties’ submissions, we
conclude that neither argument is sufficiently colorable to invoke our appellate
jurisdiction. See 8 U.S.C. § 1252(a)(2)(C), (D); Munos-Yepez v. Gonzales, 465 F.3d
347, 350-51 (8th Cir. 2006); Arellano-Garcia v. Gonzales, 429 F.3d 1183, 1185 (8th
Cir. 2005). Petitioner does not challenge the Board’s decision in Matter of
Abdelghany, 26 I&N Dec. 254 (2014), distinguishing INS v. St. Cyr, 533 U.S. 289
(2001). Accordingly, we dismiss the petition.

LOKEN, Circuit Judge, concurring.

      In my view, whether the BIA properly distinguished INS v. St. Cyr, 553 U.S.
289 (2001), is an issue of law which we have jurisdiction to review under 8 U.S.C.
§ 1252(a)(2)(D). However, I agree with the BIA’s resolution of this issue and
therefore concur.
                       ______________________________




                                         -2-